Filed 11/10/22 P. v. Benavidez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C095890

                    Plaintiff and Respondent,                                     (Super. Ct. No. 21CF02505)

           v.

 JAIME ENRIQUE BENAVIDEZ,

                    Defendant and Appellant.



         In December 2021, defendant Jaime Enrique Benavidez pled no contest to driving
under the influence resulting in injury and admitted he personally caused great bodily
injury as a result of his criminal conduct. The trial court sentenced defendant to an
aggregate term of five years in state prison, including the middle term of two years for his
driving under the influence conviction. Defendant appeals. On appeal, defendant
contends Penal Code section 1170, subdivision (b)(6) required the trial court to impose




                                                             1
the low term on his driving under the influence conviction.1 We disagree and affirm the
judgment.
                                    I. BACKGROUND
        In June 2021, the People charged defendant with hit-and-run driving resulting in
injury to another person (Veh. Code, § 20001, subd. (b)(2)—count 1), gross vehicular
manslaughter while intoxicated (§ 191.5, subd. (a)—count 2), driving under the influence
of alcohol resulting in injury (Veh. Code, § 23153, subd. (a)—count 3), and driving with
.08 percent blood alcohol content or more causing injury (Veh. Code, § 23153, subd.
(b)—count 4). Relative to counts 3 and 4, the People also alleged defendant personally
inflicted great bodily injury in violation of section 12022.7, subdivision (a).
        Defendant subsequently pled no contest to driving under the influence and causing
injury (count 3) and admitted that he personally inflicted great bodily injury as a result of
his criminal conduct. In exchange for his plea, the remaining charges and enhancement
allegations were dismissed with a Harvey2 waiver. At sentencing, defense counsel asked
the court “to consider the changes in [section] 1170 of the Penal Code. [Defendant]’s
under 26 and he’s suffered psychologically and childhood trauma. There is no doubt.”
        After hearing from counsel, the court ruled: “I have reviewed California Rules of
Court[, rules] 4.421 and 4.423[,] and I do not find that aggravating circumstances
outweigh the mitigating circumstances. I do recognize that there are two separate prongs
of [section] 1170[, subdivision] (b)(6) that appear to be present. That is that the
Defendant has experienced psychological, physical, or childhood trauma, including, but
not limited to abuse, neglect, exploitation or sexual violence. Also, that the Defendant is
a youth or was a youth as defined under [section] 1016.7[, subdivision ](b) at the time of



1   Further undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
the commission of the offense and that they were 26 years of age or younger at the time
of the commission of this offense.
       “The Court took into account these two factors. And because of the existence of
those two factors, under [section] 1170[, subdivision] (b)(6), I have to consider
imposition of a lower term. However, the Court finds here that its imposition of [the]
lower term would not be in the interest of justice because there are aggravating factors
present that warrant the imposition of a middle term.
       “As such, the Court hereby imposes the middle term in custody due to the
following factors:
       “In aggravation, Defendant engaged in conduct that indicates a serious danger to
society. In mitigation the Court disagrees that the Defendant resolved this matter at an
early stage as recited by Defense counsel in his moving papers. . . .
       “In mitigation, the Court does find that the Defendant has no prior record. And as
such, the middle term is imposed.”
       The court further explained: “Defense counsel has requested that I strike that
[section] 12022.7[, subdivision ](a) enhancement and I have considered that.
       “It is mandated that . . . the Court shall dismiss an enhancement if it is in the
furtherance of justice to do so. In exercising its discretion, the court shall consider and
afford great weight to evidence of specified mitigating circumstances. Existence of any
of the factors weigh in favor of dismissing unless to do so would endanger public safety
or would be likely to result in physical injury or serious -- other serious danger.
       “I will note that the Defendant chose to drive with a blood-alcohol level of .17 and
chose to flee the scene after the accident, causing citizens to have to hold him down until
he was arrested by law enforcement.
       “I do not find that the current offense is connected to prior victimization or
childhood trauma. There is no evidence to show that it was substantially contributing to
the involvement in this specific crime. Therefore, the Court declines to strike the

                                              3
[section] 12022.7[, subdivision ](a) enhancement, as to do so would endanger other’s
safety.”
       The court sentenced defendant to an aggregate term of five years in state prison:
the middle term of two years for driving under the influence resulting in injury, and three
years for personally inflicting great bodily injury. Defendant appeals from his sentence.
                                      II. DISCUSSION
       On appeal, defendant contends the trial court was required to sentence him to the
low term of 16 months for driving under the influence, because the court found he was a
youthful offender and also found the aggravating circumstances did not outweigh those in
mitigation. Defendant misunderstands the trial court’s ruling.
       As an initial matter, the People contend defendant forfeited his claim on appeal by
not raising “these same specific objections” at sentencing. We disagree. At sentencing,
defense counsel argued specifically that the court should consider defendant’s young age
and trauma in light of recent amendments to section 1170. This was sufficient to
preserve the claim for appeal. The claim nevertheless fails.
       Amended section 1170, subdivision (b)(6) provides in relevant part that “unless
the court finds that the aggravating circumstances outweigh the mitigating circumstances
that imposition of the lower term would be contrary to the interests of justice, the court
shall order imposition of the lower term if . . . [¶] . . . [¶] (B) The person is a youth, or
was a youth as defined under subdivision (b) of [s]ection 1016.7, at the time of the
commission of the offense.”
       Here, as relevant to the appeal, the trial court found defendant to be a “youth” at
the time of his offense.3 As a result of his age, the court acknowledged it was required to



3 The court also found defendant suffered childhood trauma but concluded that trauma
did not contribute the crimes committed. Defendant thus does not argue this is a basis for
imposition of the low term.

                                                4
impose the low term unless it would be “contrary to the interests of justice.” (§ 1170,
subd. (b)(6).) After considering the aggravating and mitigating factors, the court
concluded imposition of the low term would be contrary to the interests of justice because
defendant “engaged in conduct that indicates a serious danger to society.” However,
because defendant had no prior record, the court also concluded the middle term was
appropriate, not the aggravated term.
       In short, the court considered each of the relevant factors, then exercised its
discretion to impose the middle term. We find no error.
                                   III. DISPOSITION
       The judgment is affirmed.


                                                           /S/

                                                  RENNER, J.



We concur:


/S/

MAURO, Acting P. J.


/S/

KRAUSE, J.




                                              5